Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Applicant’s response, filed 9/22/2022, to the Office action mailed 6/22/2022 (hereinafter “the previous Office action”) is acknowledged.  Applicant amended Claims 35, 36, 41, 43, 44 and 46, added Claims 49 and 50, and presented arguments in response to the Office action.   
Claims 35-50 are pending and are presently under consideration.
Applicant’s arguments have been fully considered and are deemed to be persuasive in part.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Regarding the rejection under 35 U.S.C. 103 of Claims 35-48 as being unpatentable over Sandner et al. (WO 2009/115235 A1; previously cited), in view of Surber et al. (WO 2009/086470 A2; previously cited), as further evidenced by Gladwin et al. (US Patent No. 9,387,224 B2; previously cited), as set forth in the previous Office Action, the rejection has been amended (as set forth below), rendering Applicant’s arguments moot.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Withdrawn Rejections
The rejection of Claims 35-48 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, set forth in the previous Office action, has been withdrawn in view of Applicant’s present claim amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35, as presently amended by Applicant, is drawn to a “method for extending the half-life or reducing the in vivo elimination rate of an NO-releasing compound following its administration to a subject in need of such treatment, comprising administering to the subject a phosphodiesterase type-5 inhibitor and an NO-releasing compound, wherein the phosphodiesterase type-5 inhibitor is administered in an amount sufficient to extend the half-life or reduce the in vivo elimination rate of the NO-releasing compound.”  The claim is indefinite because the claim is defining the administered amount of a phosphodiesterase type-5 inhibitor (PDE-5 inhibitor) by what it does and not by an amount.  Looking to the specification does not provide any teaching or guidance of a dosage amount or range that is effective to reduce the half-life or reduce the in vivo elimination rate of a NO-releasing compound, nor does the specification provide any mechanism by which PDE-5 inhibitor produces this effect.  Therefore, the skilled artisan would be unable to practice the invention as instantly claimed.

Claim Rejections - 35 USC § 103 – Amended as Necessitated by Amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-50 are rejected under 35 U.S.C. 103 as being unpatentable over Sandner et al. (WO 2009/115235 A1; previously cited), in view of Surber et al. (WO 2009/086470 A2; previously cited), as further evidenced by Gladwin et al. (US Patent No. 9,387,224 B2; previously cited).
Claim 35 is drawn to “[a] method for extending the half-life or reducing the in vivo elimination rate of an NO-releasing compound following its administration to a subject in need of such treatment, comprising administering to the subject a phosphodiesterase type-5 inhibitor and an NO-releasing compound, wherein the phosphodiesterase type-5 inhibitor is administered in an amount sufficient to extend the half-life or reduce the in vivo elimination rate of the NO-releasing compound.”  For examination of the instant claims, the “subject in need” of extending the half-life or reducing the in vivo elimination rate of a NO-releasing compound is interpreted to be a human subject suffering from pulmonary hypertension (see dependent claim 47, the Abstract and para. [0002] of the specification as originally filed).  Claim 36 is drawn to the method of claim 35, wherein the phosphodiesterase type-5 (hereinafter, “PDE-5”) inhibitor is vardenafil (the instantly elected PDE-5 inhibitor) and the NO-releasing compound is a pharmaceutically acceptable nitrite (the instantly elected NO-releasing compound).
Sandner et al. disclose the use of PDE-5 inhibitors, preferentially vardenafil, for the treatment of pulmonary hypertension.  See Abstract.  The disclosure also teaches administration of vardenafil by inhalation, at a dose of 30 µg/kg body weight, reduced pulmonary artery pressure as effectively as a 300 µg/kg orally administered dose.  See page 1, lines 21 - 26 and page 2, lines 13 – 21.  Sandner et al. teach vardenafil compositions formulated for nebulization into liquid or dry powder administration by metered dose inhalers.  See, for example, page 2, line 22 to page 4, line 26; and claims 1-4 and 8-10.
Although Sandner et al. teach the treatment of pulmonary hypertension by administration of the PDE-5 inhibitor, vardenafil, it does not teach treatment with a combination of a PDE-5 inhibitor (vardenafil) and sodium nitrite.
Surber et al. teaches the treatment of pulmonary hypertension by the administration by inhalation of a nitrite compound, in particular, sodium nitrite. The administration is by dry powder inhaler or liquid nebulizer.  The sodium nitrite is administered to achieve a peak plasma nitrite concentration of about 0.1 µM to about 10 µM.  See, for example, claims 41, 47, 50-53; and Example 12 (beginning at page 183).  The use of metered dose inhalers is disclosed throughout the publication.  See, for example, the paragraph bridging pages 34-35.  
Although Surber et al. do not explicitly teach treating pulmonary hypertension with a combination of a nitrite compound and a PDE-5 inhibitor, it is implied in Example 11 (pages 182-183).  Example 11 discloses the potentiation and/or synergy between the PDE-5 inhibitor sildenafil (a PDE-5 inhibitor) and sodium nitrite in relaxing constricted rat aortic rings.  Furthermore, one of ordinary skill would have found it obvious to combine the teachings of Sandner et al. and Surber et al. to treat pulmonary hypertension (i.e., the treatment of pulmonary hypertension by inhalation of both a PDE-5 inhibitor (vardenafil) and sodium nitrite).  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  Applicants’ attention is directed to In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983) (The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.)
With regard to the dosage amounts recited by instant claims 44 and 46, the above cited art discloses dosage amounts of each compound that are included or overlap with the claimed amounts (supra).  
Further evidence for the obviousness of treating pulmonary hypertension with a combination of sodium nitrite and a PDE-5 inhibitor comes from the Gladwin et al.  Claim 1 of Gladwin et al. recites a method for treating pulmonary hypertension comprising administering by inhalation a therapeutically effective amount of sodium nitrite, where the sodium nitrite is administered to achieve a circulating nitrite concentration of 0.6 to 240 µM.  See claims 1-25.  Gladwin et al. also claims administration of sodium nitrite in combination with a least one additional agent, such as a phosphodiesterase inhibitor (such as the PDE-5 inhibitor, sildenafil).  See claim 26 and the penultimate paragraph at column 15.
The cited art (supra) does not teach extending the half-life or reducing the in vivo elimination rate of a NO-releasing compound by administration of a PDE-5 inhibitor to the subject.
The amount of vardenafil disclosed in the specification to treat pulmonary to be effective to treat pulmonary hypertension is about 1 to 500 µg per kg body weight (e.g., para. [0050], which is the same amount instantly claimed for extending the half-life or reducing the in vivo elimination rate of a NO-releasing compound (instant claim 41).
Whereas the instantly presented claim 35 is drawn to “[a] method for extending the half-life or reducing the in vivo elimination rate of an NO-releasing compound following its administration to a subject in need of such treatment …” and the “subject in need” of extending the half-life or reducing the in vivo elimination rate of a NO-releasing compound is interpreted to be a human subject suffering from pulmonary hypertension (supra), art that teaches administration of the claimed compounds (i.e., vardenafil and sodium nitrite)  in the instantly disclosed dosage range for treating pulmonary hypertension satisfies the requirement of the claim by extending the half-life or reducing the in vivo elimination rate of the NO-releasing compound (i.e., sodium nitrite).  As discussed above, Sandner et al., in view of Surber et al., as further evidenced by Gladwin et al. render obvious treatment of pulmonary hypertension with the administration of the PDE-5 inhibitor, vardenafil (30 µg/kg body weight), in combination with the NO-releasing agent, sodium nitrite, thereby satisfying the requirements of the claim.
Claim 48 is drawn to the method according to claim 47 (which is drawn to the method of claim 35, wherein the subject suffers from pulmonary hypertension), wherein the administration causes no significant side effects related to systemic blood pressure and circulation.  The treatment of pulmonary hypertension comprising administration of vardenafil and sodium nitrite, as rendered obvious by the cited references, supra, comprises the same steps as presently claimed, one of ordinary skill would expect the same lack of significant side effects as claimed.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claims 35-50 are rejected.
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/GREGG POLANSKY/Examiner, Art Unit 1629                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629